Citation Nr: 0326304	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-01 950	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits in connection with a claim for service connection 
for a right leg disability diagnosed as degenerative joint 
disease of the right hip and knee.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



REMAND

In a November 2001 letter to the Board of Veterans' Appeals 
(Board), the veteran questioned the reasonableness of 
attorney fees charged in connection with an ultimately 
successful claim for service connection for a right leg 
disability diagnosed as degenerative joint disease of the 
right hip and knee.  In a May 2002 decision, the Board (in 
pertinent part) determined that the veteran's attorney met 
the requirements to charge a fee for his services rendered 
for that claim, and that a fee not to exceed $6,860.08 was 
reasonable in fact.  

This decision was appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In September 2002, the 
CAVC granted a joint motion for remand and vacated that part 
of the Board's decision that "granted the appellant's claim 
of entitlement to attorney fees from past-due benefits 
concerning the veteran's service-connected right leg 
disorder, diagnosed as degenerative joint disease of the 
right hip and leg".  The veteran (as Intervor in the case) 
advised the CAVC that he did not oppose the remand.  

Appellate consideration is deferred and this case is REMANDED 
for the following actions:

1.  Ensure that any development deemed 
necessary is completed with regard to the 
issue in question.  

2.  Determine whether the attorney has 
met the criteria to charge a fee for 
services before VA in connection with the 
claim for service connection for a right 
leg disability diagnosed as degenerative 
joint disease of the right hip and knee.  
See Scates v. Gober, 14 Vet. App. 62 
(2000), aff'd as modified, Scates v. 
Principi,  282 F.3d 1362 (Fed. Cir. 
2002), and Stanley v. Principi, 16 Vet. 
App. 356 (2002).  

3.  Notify the parties of the 
determination and afford the applicable 
opportunity to respond.  Thereafter, if 
an appeal is perfected from the decision 
concerning the attorney's fee, return the 
case to the Board for final review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

